                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 LARRY F. HEARD,

        Plaintiff,
                                                                    Case No. 1:19-cv-959
 v.
                                                                    HON. JANET T. NEFF
 8TH DISTRICT COURT
 SUPERVISOR, et al.,

        Defendants.
 ____________________________/

                                            ORDER

       This is a civil action filed by a pro se litigant. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation (ECF No. 6) on December 4, 2019,

recommending that Plaintiff’s complaint be dismissed for failure to state a claim. The Report and

Recommendation was duly served. No objections have been filed. See 28 U.S.C. § 636(b)(1).

Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 6) is

APPROVED and ADOPTED as the Opinion of the Court. The Complaint is DISMISSED for the

reasons set forth in the Report and Recommendation.

       A Judgment will be entered consistent with this Order.



Dated: December 30, 2019                                      /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
